      Case 2:17-cv-00152-GMS Document 396 Filed 03/03/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Laney Sweet,                                      No. CV-17-00152-PHX-GMS
                                                       LEAD CASE
10                  Plaintiff,
                                                       CONSOLIDATED WITH:
11   v.                                                No. CV-17-00715-PHX-GMS
12   City of Mesa, et al.,                             ORDER
13               Defendants.
14   Grady Shaver, et al.
15                           Plaintiffs,
16   v.
17   City of Mesa, et al.,
18                           Defendants.
19
20
21          Pursuant to the Brailsford Defendants’ Motion to Extend Discovery Deadlines,
22   (Doc. 375), and good cause appearing,
23          IT IS HEREBY ORDERED that the Motion is granted.
24          IT IS FURTHER ORDERED reopening the deposition of Plaintiff Laney Sweet
25   as to all Defendants. The deposition shall be limited to questions about the text messages,
26   phone call recordings, and Facebook metadata to which the parties did not have access
27   prior to Ms. Sweet’s previous deposition. Brailsford Defendants may depose Ms. Sweet on
28   additional subjects but shall not pose, within reason, questions answered during the prior
      Case 2:17-cv-00152-GMS Document 396 Filed 03/03/20 Page 2 of 2



 1   deposition. The deposition will take place in Arizona and will occur no later than 60 days
 2   from the date of this Order or May 4, 2020.
 3          IT IS FURTHER ORDERED extending Brailsford Defendants’ deadline to
 4   complete fact discovery, including discovery by subpoena, no later than 60 days from the
 5   date of this Order or May 4, 2020.
 6          IT IS FURTHER ORDERED extending Brailsford Defendants’ dispositive
 7   motion deadline from February 7, 2020 to 90 days from the date of this Order or June 1,
 8   2020. Brailsford Defendants may file a supplement to their pending motions for summary
 9   judgment limited to only those additional arguments arising out of the new deposition.
10          IT IS FURTHER ORDERED directing Ms. Sweet to produce her Samsung
11   cellphone for forensic examination by a third-party examiner using agreed upon search
12   terms at Defendants’ expense. The parties shall follow the procedure set forth at the hearing
13   to protect Plaintiff’s interest in privileged communications or irrelevant discovery.
14          IT IS FURTHER ORDERED directing Ms. Sweet’s counsel at Geragos &
15   Geragos APC to produce a copy of counsel’s loan agreement with Ms. Sweet.
16          IT IS FURTHER ORDERED granting Ms. Sweet’s Motion for Leave to File Non-
17   Electronic Exhibit in Support of Supplemental Briefing on Summary Judgment Issues.
18   (Doc. 385.)
19          Dated this 3rd day of March, 2020.
20
21
22
23
24
25
26
27
28


                                                 -2-
